Citation Nr: 1127181	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Defective hearing was noted upon entry into service and existed prior to service, and the evidence does not show that it increased in severity beyond its normal progression in service. 

2.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service. 

3.  A right hip disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2010). 

2.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2010). 

3.  A right hip disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112  (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

Pertinent to the Veteran's claims of entitlement to service connection for hearing loss, a right knee disability, and a right hip disability, the Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, a December 2007 letter, sent prior to the May 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA medical records and private medical records have been obtained and considered.  He has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was provided with a VA examination in April 2008 in order to adjudicate his right knee and right hip service connection claims.  Neither the Veteran nor his representative has argued that the April 2008 examination is inadequate to decide the claims adjudicated herein.  Although the April 2008 examiner did not adequately address the Veteran's statements regarding a continuity of symptoms related to the right knee and right hip, the Board finds that another medical examination is not warranted and any future medical opinion would be redundant in nature.  Other than the Veteran's lay statements, which have been deemed by the Board to lack credibility, there is no evidence of record showing that the Veteran's right knee disability and right hip disability may be associated with his active military service.  Information that is not credible is not a basis for ordering another medical examination.  Washington v. Nicholson, 19 Vet.App. 362 (2005); Reonal v. Brown, 5 Vet.App. 458 (1993); Smith v. Derwinski, 1 Vet.App. 235 (1991).  As the record does not otherwise indicate in-service incurrence or demonstrate a causal connection between the Veteran's right knee disability or right hip disability and his military service, a new examination is not warranted.  Wells v. Principi, 326 F.3d 1381; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is also cognizant that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for bilateral hearing loss.  In this regard, the Board notes that the current record contains no competent and credible evidence that would suggest that the Veteran has a hearing loss that could be associated with his active service.  As it will be discussed below, the evidence reveals the existence of hearing loss prior to his military service with no documentation suggestive of aggravation soon after service.  In this case, the Veteran has not presented any evidence that would trigger VA's duty to schedule him for another examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.




II.  Service Connection 

"Service connection" essentially means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303 (2010). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1131 (2009); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including hearing loss and arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) permanently aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 450 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


A.   Hearing Loss

The Veteran, in written statements and testimony before the Board, contends that he was exposed to acoustic trauma during his military service and now has bilateral hearing loss.  Specifically, the Veteran reports noise exposure during weapons training and qualification from artillery fire to include rifles, machine guns, rocket launchers, howitzers, and hand grenades.  

The Veteran further testified during his personal appearance that he was provided ear plugs in service but that he may not have been putting them in his ears correctly.  The Veteran also reports that, during advanced infantry training as a meteorology crewman, he worked with base plates that were big and made a lot of noise if dropped.  Also during advanced infantry training, the Veteran set up and broke down weather machines outside in tents in close proximity to artillery fire.  The Veteran has testified that he did not notice any hearing loss prior to service.  He also has reported an absence of significant pre-service and post-service noise exposure.  He asserts that he was first diagnosed with hearing loss sometime around 2005.  Based on the foregoing, he claims that service connection is warranted for bilateral hearing loss.

The Veteran has also related his hearing disability to cold weather and migraines.  Specifically, in his September 2008 notice of disagreement and his March 2011 hearing testimony, the Veteran reported that during advanced infantry training, his ears became cold, started hurting, and he developed a horrible migraine.  He subsequently went to sick call where he was told not to do any high flying or deep sea diving.  He testified that his headaches are related to his ears and that his headaches have continued on and off in cold weather post service.


Service medical records show that the Veteran was noted to have defective hearing upon entrance into service in September 1979.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels:

                                                               HERTZ


500
1000
2000
3000
4000
RIGHT
30
30
30
25
20
LEFT
40
40
20
25
25

On audiometric retesting in October 1979, the Veteran's pure tone thresholds, in decibels, were as follows:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
45
20
10
10
0
LEFT
20
20
20
10
5

A notation on the September 1979 entrance examination indicates that the Veteran heard spoken and whispered voice very well.  Nevertheless, defective hearing was noted and the Veteran was given an H-2 profile for hearing.  Service medical records thereafter show treatment in January 1980 for bilateral otitis but are negative for complaints related to hearing loss.  The Veteran did not undergo a separation examination.  However, in a February 1980 statement of medical condition, he reported no change in his medical condition since the September 1979 examination.  

Service personnel records show that the Veteran earned a marksman badge with the M-16 rifle and an expert badge with hand grenades.  His military occupational specialty is listed as meteorology crewman.  Inasmuch as the Veteran is competent to describe the nature and extent of his in-service noise exposure, and his personnel records show weapons qualification badges during his period of active service, the Board finds that the Veteran was exposed to some degree of acoustic trauma during service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Post service, VA medical records dated in February 2008 note a history of otitis external and a history positive for hearing changes.  In March 2008, the Veteran underwent a private hearing evaluation.  Mild bilateral sensorineural hearing loss was diagnosed and auditory word discrimination scores were 100 percent for the right ear and 96 percent for the left ear.  Based on those results, the private audiologist recommended that the Veteran be fitted for hearing aids.  Significantly, the private audiologist did not relate the Veteran's hearing loss to his military service.

Based on the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  Initially, the Board finds that defective hearing was noted upon entrance into service.  The evidence shows that, on entrance examination in September 1979 and on audiometric retesting in October 1979, the Veteran was found to have some degree of hearing loss in both ears.  He was accepted into service and given an H-2 profile for hearing.  Accordingly, the Board finds that the presumption of soundness is sufficiently rebutted.  Thereafter, service medical records do not support an increase in disability.  Although there was a single treatment for bilateral otitis in January 1980, there are no complaints of hearing loss shown in the service medical records.  Additionally, the Veteran reported in February 1980 that his medical condition had not changed since his September 1979 examination.  Where increase in disability during service is not shown, the presumption of aggravation does not attach.  38 C.F.R. § 3.306 (2010).

The Board also finds it significant that the Veteran has not claimed and nothing in the Veteran's post-service treatment records indicates that his pre-existing hearing disability was aggravated beyond its normal progression during active duty.  It is noteworthy that, in March 2008, the Veteran's hearing loss was still only mild in degree.  Nor has the Veteran directly asserted a continuity of hearing loss since his military service.  Instead, the Veteran provided testimony that post service he continued to have migraine headaches on and off that the Veteran related to his hearing loss.  In this regard, the record does not show a diagnosis of hearing loss until March 2008, more than 25 years after separation from active service.  Nor does the post service evidence show any treatment or complaints related to migraine headaches caused by ear problems or hearing loss.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's contentions that his current hearing loss is related to acoustic noise exposure in service and that his migraine headaches, which continued post service, are related to hearing loss.  As a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as pain in his ears, headaches, or hearing loss, but he is not competent to relate any hearing disability medically to noise exposure in service or any headache disability to hearing loss.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the foregoing, the Board finds that the weight of the evidence of record shows clearly and unmistakably that the Veteran's hearing disability preexisted service.  Furthermore, the evidence shows that the pre-existing hearing disability was not permanently worsened, or aggravated, in service, and that the weight of the evidence is against a finding that a relationship exists between that disability and his active service.  Therefore, as there is no competent and probative evidence linking the Veteran's current bilateral hearing loss to his military service, service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In rendering this decision, Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

B.  Right Knee and Right Hip Disabilities

The Veteran contends that he is entitled to service connection for a right knee disability and a right hip disability.  In written statements and in testimony before the Board, the Veteran has asserted that his current right knee and right hip disabilities are the result of a fall sustained in service.  The Veteran reports that while performing a physical fitness test during basic training, he slipped in mud and fell, hitting his right knee and right hip on a piece of concrete.  He has testified that he felt his right hip dislocate at the time.  The Veteran states that he went to sick call for his right knee following the fall where he was given ibuprofen and returned to duty.  Thereafter in service, the Veteran continued to experience light pain in his knee, which he self-medicated with ibuprofen.  He acknowledges that he did not receive treatment for his right hip in service, testifying that he was better able to deal with pain when he was younger.  However, he asserts that his current problems with his right hip have been ongoing since service.  With respect to the right knee post service, the Veteran has reported that he first noticed problems sometime in 1992.  The Veteran has also asserted that his right hip disability is secondary to his right knee disability.

Service medical records reveal no complaints or clinical findings related to a right knee disability or a right hip disability during entrance examination in September 1979.  Service medical records show treatment in November 1979 for a one-week history of leg and back pain.  On physical examination of the right knee there was no edema, effusion, crepitus, or tenderness.  Except for complaints of pain, the examination was essentially negative and no diagnosis was made.  The Veteran did not undergo a separation examination.  However, in a February 1980 statement of medical condition, the Veteran reported that there had been no change in his medical condition since his September 1979 service examination.

A VA medical record dated in November 2006 shows a complaint of chronic right knee pain.  Imaging of the right knee revealed a meniscus tear and low-grade chondromalacia.  Thereafter, VA medical records dated from November 2007 to May 2008 are negative for complaints or clinical findings related to the right knee other than a November 2007 complaint of multiple joint pains that included the knees.  Those records are negative for complaints or clinical findings related to any right hip disability.

The Veteran was afforded a VA joints examination in April 2008 during which he reported right knee pain and right hip pain with an onset in 1979.  He reported he had experienced right knee pain ever since a fall during basic training that caused him to hit his right knee and right hip against concrete.  Regarding current treatment, the Veteran was taking naproxen and Tramadol.  The examiner noted VA medical records to indicate that the Veteran was in a motor vehicle accident in 1990 that caused more back pain, right hip pain, and right knee pain.  Regarding his current right knee symptoms, the Veteran reported giving way, pain, stiffness, decreased speed of joint motion, locking episodes several times a year but less than monthly, swelling, and tenderness.  He reported moderate flare-ups every one to two months that were precipitated by rain and alleviated with walking.  Regarding his right hip symptoms, the Veteran reported pain, stiffness, tenderness, and weekly locking episodes.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis. 

Physical examination revealed a normal gait and no evidence of abnormal weight bearing or inflammatory arthritis.  Right knee findings included bony joint enlargement, deformity, tenderness, guarding of movement, crepitation, and subpatellar tenderness.  Meniscus abnormalities were also noted, to include locking and evidence of a tear.  McMurray's was positive.  Range of motion testing of the right knee revealed normal extension and flexion limited to 125 degrees.  There was objective evidence of pain on active motion and following repetitive motion.  There were no additional limitations following repetitive motion.  X-rays of the right knee showed minimal degenerative changes and an MRI showed an oblique undersurface tear of the posterior horn and body of the medial meniscus and low-grade chondromalacia in medial compartment.  The examiner diagnosed a right knee meniscal tear, mild osteoarthritis, and mild patella femoral syndrome.

Physical examination of the right hip revealed tenderness and guarding of movement.   Range of motion testing revealed right hip flexion to 125 degrees, abduction to 45 degrees, and extension to 30 degrees.  There was objective evidence of pain with active range of motion and following repetitive motion.  There were no additional limitations following repetitive motion.  Right hip x-rays were negative.  The examiner diagnosed a right hip strain/sprain.

Based on examination of the Veteran and a review of the claims file, the April 2008 VA examiner concluded that the Veteran's right knee disability and right hip disability were less likely as not caused by or a result of a right knee and right hip injury in service.  The examiner found that the right hip disability was separate from the right knee disability.  The examiner noted that the service medical records contained a single note dated in 1979 indicating low back and right leg pain of unknown cause.  In addition, there was no documentation of continuity of symptoms from 1979 to 2006.  Based on the foregoing, the examiner found insufficient medical evidence to attribute the Veteran's current right knee disability and current right hip disability to an in-service injury or illness.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

The Board finds the April 2008 VA opinion, indicating that the Veteran's right knee and right hip disability are less likely as not related to his military service, to be the most probative and persuasive evidence regarding the etiology of those disabilities.  That opinion was based a thorough and detailed examination of the Veteran and his claims folder.  Moreover, that opinion was undertaken directly to address the issue on appeal and was supported by rationale, which took into account pertinent evidence of record including the Veteran's treatment for right leg symptoms in service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Specifically, the examiner found probative a lack of evidence showing continuity of symptoms post service.  Although the examiner did not account for the Veteran's lay statements regarding a continuity of symptoms since service in the rationale for the opinion, as discussed below, the Board finds those statements to lack credibility.  Therefore, the Board finds that the examiner's oversight does not adversely affect the probative value of the opinion.  The Board also finds it significant that there is no contrary medical opinion of record.

Based on the foregoing, the Board finds that the weight of the evidence of record is against a finding that a relationship exists between the Veteran's current right knee and right hip disabilities and his active military service.  In this case, the evidence of record, particularly the April 2008 VA medical opinion, weighs against such a finding.  Thus, the Board finds that service connection for a right knee disability and a right hip disability is not warranted. 

The Board has considered the Veteran's statements regarding a continuity of symptomatology related to the right knee and right hip since service.  The Board observes that the Veteran is competent to report a history of right knee and right hip symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, his competency is not at issue with regard to recounting these details.  Rather, it is his credibility which the Board finds is lacking.  

In this case, there exists conflicting evidence, including a normal medical examination upon entrance into service and the Veteran's attestation that his medical condition remained the same at separation; the lack of post-service complaints or treatment relating to the right knee until November 2006; the lack of post-service complaints or treatment relating to the right hip other than as mentioned in connection with the Veteran's claim for benefits; and, inconsistent statements made by the Veteran.  Specifically, VA medical records show no complaints or treatment related to the right hip.  Additionally, other than a November 2006 record showing a complaint of chronic right knee pain diagnosed as a meniscus tear and low-grade chondromalacia and a November 2007 record showing a complaint of generalized joint pain involving his knees, ankles, and elbows, VA medical records are negative for complaints or treatment related to the right knee.  Significantly, at no time in those records is it shown that the Veteran related his symptoms to service.  The Board also notes that while the Veteran reported right knee pain since 1979 during his April 2008 VA examination, he subsequently testified during his March 2011 Board hearing that he first noticed problems relating to his right knee post service in 1992.  It also is noteworthy that the record indicates a serious motor vehicle accident in 1990. 

In sum, the credible evidence indicates that the Veteran had a pertinently normal entrance examination in September 1979 and was discharged from the service less than four months later in the same condition as when he entered, and that symptoms related to the right knee and right hip did not appear until more than 25 years after discharge.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the Board notes that the Veteran has contended on his own behalf that his right knee disability and right hip disability are related to an injury sustained in service.  While the Veteran is competent to testify as to his injury in service, when his symptoms began, and his symptomatology related to his right knee and right hip, he is not competent or qualified, as a layperson, to render an opinion concerning medical causation of disorders such as a meniscal tear, osteoarthritis, patella femoral syndrome, and a hip strain/sprain.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra. 

As there is no competent and probative evidence linking the Veteran's right knee disability or his right hip disability to his military service, service connection for such disorders is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Neither the lay nor the clinical evidence of record credibly supports a continuity of right knee or right hip symptomatology since the Veteran's active service.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  Nor does the competent evidence of record otherwise show that the Veteran's current right knee disability or right hip disability had its onset in service or within a year after his discharge so as to warrant a grant of service connection on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Finally, as the Veteran's claim for service connection for a right knee disability has not been established, service connection for a right hip disability as secondary to a right knee disability cannot be granted.  See 38 C.F.R. §3.310.

As such, the preponderance of the evidence is against entitlement to service connection for a right knee disability, and therefore, that claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Additionally, the preponderance of the evidence is against entitlement to service connection for a right hip disability, and therefore, that claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

The claims of entitlement to service connection for bilateral hearing loss, right knee disability and right hip disabilities are denied.



_____________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


